Whitfield, J.,
Concurring.
In legislativei procedure an enrolled bill is a typewritten copy ‘‘in black record ink” “on paper,’’ of tbe bill that had been “passed by the Senate and House of Representatives.” See Sec. 82, Rev. Gen: Stats. 1920.
In this case the enrolled bill is in the office of the Secretary of State, who by the constitution “shall keep the records of official acts of the legislative and executive departments of the government, ’ ’ and who, by Section 88 Rev. Gen. Stats. ‘ ‘ Shall have the custody and care of the original statutes of the State.” The enrolled bill is regular on its face, it is authenticated by the signatures of all the legislative officers who are by the constitution and legislative rules required to sign, it, and it is approved and signed by the Governor. It is published, under Section 19, Art. Ill of the Constitution and See. 103 Rev. Gen. Stats., as Chapter 8411, with the other laws enacted in 1921. Being in the office of the Secretary of State, and being regular on its face and authenticated and approved and signed as stated, and having been published as a law as required by the constitution and the statute, the enrolled bill is necessarily a “record of official acts of the legislative and executive departments” in the proper custody, even though its validity as a statute may be impeached by due course of law. As such record of official acts of the legislature and executive departments, the enrolled bill imports verity and is prima facie valid. The prima facie validity of its enactment may be overcome by sufficient competent evidence in appropriate proceedings as controlling law may provide; but until it is duly adjudged to be invalid, the enrolled bill is a prima *367jfaicib valid record of acts of the legislativo and executive, departments, and should be so regarded according.to its import. The allegations of the bill of complaint show the, existence of the.enrolled bill as a “record .of official acts .of the legislative and executive departments.”.
If, as is alleged, the enrolled bill was not signed by the legislative officers or presented to the Governor at the time and in the manner required by the constitution, it does n'ot so appear by the enrolled bill or by any public record that has been brought to the attention of the court, and such matters do not go to the existence of the enrolled bill as a record of official acts of the legislative and executive departments, but it is asserted they go to the validity of the enactment of the enrolled bill as a law.
Therefore the real question is, not whether the enrolled bill is a “record of official acts of the legislative and executive departments, ’ ’ but whether the alleged invalidity of the enactment of the enrolled bill may be shown by the matters resting in parol that are alleged in the bill of complaint.
In some jurisdictions the validity of the enactment of a law as shown by an enrolled bill authenticated and approved that is regular on its face and is in the proper custody, cannot be impeached even by the legislative journals. See Field v. Clark, 143 U. S. 649, 12 Sup. Ct. Rep. 495; 162 U S. 547; State ex rel. Hammond v. Lynch, 169 Iowa 148 151 N. W. Rep. 81; State ex rel. George v. Swift, 10 Nev. 176; State ex rel. Coffin v. Howell, 26 Nev. 93, 64 Pac. Rep. 466; 25 R. C. L. 895; Western Union Tel. Co. v. Taggart, 141 Ind. 281, 40 N. E. Rep. 1051; 60 L. R. A. 671.
- In- this State an enrolled bill that- is on file in' the ‘office-of the Secretary of State and.'is authenticated'‘by the signa*368tures of the legislative officers who are by the constitution required to sign it, and is approved and signed by the Governor, can be shown not to have been duly enacted as a law, only by an affirmative showing of the legislative journals that the bill was not duly passed. State ex rel. Boyd v. Deal, 24 Fla. 293, 4 South. Rep. 899; Wade v. Atlantic Lumber Co., 51 Fla. 628, 41 South. Rep. 72) or by a failure of the legislative journals to show that the bill was duly passed by the required yea and nay vote in each house of the legislature. See State ex rel. Turner v. Hocker 36 Fla. 358, 18 South. Rep. 767; State ex rel. Markens v. Brown, 20 Fla. 407; State ex rel. Attorney General v. Green, 36 Fla. 154, 18 South. Rep. 334; Mathis v. State, 31 Fla. 291, 12 South. Rep. 681; Amos v. Mosley, 74 Fla. 555, 77 South. Rep. 619; State ex rel. Cheyney v. Sammons, 62 Fla. 303, 57 South. Rep. 196; West v. State, 50 Fla. 154, 39 South. Rep. 412. In the absence of fraud, and perhaps of accident or mistake of fact, an enrolled bill in the proper custody that is shown by the legislative journals to have been duly passed by the legislature and is regular on its face and signed by all the officers who are required by the constitution to sign it, and is approved and signed by the Governor, imports verity. “As all bills and joint resolutions that pass both Houses of the legislature are required to be signed by their respective presiding officers, and also by the Secretary of the Senate and Clerk of the House of Representatives, an Act thus authenticated and approved by the Governor will not be set-aside unless the journals affirmatively and explicitly show that the constitutional requirements have not been observed, except where the constitution requires the journals to show the action taken, and then their silence will be fatal.” State ex rel. Attorney General v. Green, supra.
*369“Acts of the legislature duly enrolled and signed by the officers of the two houses and filed in the office of the Secretary of State with the approval of the Governor thereon, are prima facie valid and authoritative laws, but the journals of the two houses that enacted them may be resorted to to ascertain whether the mandatory requirements of the constitution have been complied with by the legislature in their enactment, and if such journals show explicitly, clearly and affirmatively that any essential constitutional requirement has not been complied with, or if they fail to show any essential step in the process of enactment that the constitution expressly requires them to show, such, for example, as the entry of the ayes and noes upon the final passage of any bill in either house, then such journals would prevail as evidence, and the enrolled bill, as evidence of the law, would have to fall.” State ex rel. Turner v. Hocker, supra. See Stockton v. Powell, 29 Fla. 1, 10 South. Rep. 689; State ex rel. Markham v. Brown, supra.
The enrolled bill constituting Chapter 8411, Acts of 1921, is shown by the legislative journals to have been duly passed by both houses. It is regular on its face, it is signed by all of the legislative officers who are required by the constitution or by the legislative rules to sign it, it is approved and signed by the Governor as provided by the constitution and it was duly filed in the office of the Secretary of State. It is a law. See United States v. Ballin, 144 U. S. 1, text 9, 12 Sup. Ct. Rep. 507; White v. Hinton, 3 Wyo. 753, 30 Pac. Rep. 953; Comm’rs Leavenworth Co. v. Higginbotham, 17 Kan. 62. No fraud, accident or mistake is alleged. The Act should not be annulled by the courts upon the allegations of the bill of complaint that rest in parol. 59 Neb. 106; 56 Neb. 260; 162 *370U. S. 547; 77 Ill. 11; 30 Cal. 263; 64 N. C. 244; 29 Fla. 1; 130 Ala. 169, 30 South. Rep. 494.
‘.‘The records of official acts of the' legislative and executive departments of the government,” are required to be kept by the Secretary of State. Sec. 21, Art. IV Const. The rule is that when such records are regular on their face and are in the proper custody, they import verity to the judicial department. See Leser v. Garnett, Sup. Ct. of U. S., decided February 27, 1922; 162 U. S. 547; 22 L. R. A. (N. S.) 1089. The vaiidity of such records can be impeached by the judicial department only by virtue of a controlling record or law that the courts under the constitution must make effective. This rule is essential to orderly government under the constitution dividing the powers of government into three separte, coordinate departments, each department being independent of the others and each being excluded from the domain of the others, and from interfering with the acts and procedure of the others, except as the constitution otherwise provides or authorizes.
The fact that the signing of the bill by the legislative officers and its presentation to the Governor is alleged to have occurred after the legislature adjourned and therefore could not be noted in the journals, does not effect the rule which imports verity to the enrolled bill that is authenticated and signed upon the official responsibility of the officers, no organic provision appearing to have been violated. The signing and presenting of the bill are not required by the constitution to be done before adjournment of the legislature or to be noted in the journals. The enrolled bill being regular on its face and signed by all the officers .who are required to sign it to authenticate it as an enacted'' statute, and the bill having been Approved *371and signed by the Governor, it is presumed to be what it purports to be until it is duly adjudicated to be invalid by virtue of its conflict with superior law. This presumption is fortified by the commands of the constitution that “all bills” passed by the legislature “shall be signed” by the stated legislative officers, and that “every bill” passed by the legislature “shall, before becoming a law, be presented to the Governor,” the time and manner of such signing and presentation not being stated in the constitution except that the bill “shall, before becoming a law, be presented to the Governor.” It is alleged that the Governor received the bill six days before he approved and signed it to make it a law under the constitution.
If the legislative journals should show that the legislative officers were directed to enroll, authenticate and sign the bill after adjournment and then present it to the Governor for his official action on it, the duly passed bill would not have been invalidated and the constitution would not have been violated by such enrolling, signing and presentation after adjournment in view of the commands of the constitution that “all bills” duly passed by'the legislature “shall be signed” by the stated legislative • officers and that “every bill that may have passed the legislature shall, before becoming a law, be presented to the Governor, ’ ’ and that when a duly passed bill has been presented to and approved and signed by the Governor, it ‘1 shall be a law, ’ ’ there being no provision in the constitution that the bill shall be signed by the legislative officers and presented to the Governor before the final adjournment of the legislature or that such signing and presentation shall be noted in the journals or that such signing by' the legislative officers is essential to the effective validity of the enacted bill as á law, the signing by the legislative officers being not *372a part of the passage of the bill, but being the controlling method prescribed by the. constitution for identifying and authenticating the bill as one that had been duly passed by the legislature as shown by the journals. The required signing of the bill for identification and authentication may be effectively done on official responsibility after adjournment to comply with the command that “all bjlls” that are duly passed “shall be signed” by the legislative officers, since the constitutional command to sign all duly passed bills is not qualified by a limitation as to the time or manner or place of such signing, and the courts have no power to add such a limitation to the constitution. The duty of the stated legislative officers to sign all duly passed bills is made absolute by the constitution and such duty continues until properly performed to authenticate the bill to the Governor in due time for his official action thereon within the time fixed by the constitution for the Governor to disapprove the bill to prevent it from becoming a law according to its provisions. If before the expiration of ten days after the final adjournment of the legislature,, the Governor had filed the bill in the office of the Secretary of State with his objections to it, the bill would not be law. But the Governor approved and signed the bill, thereby accepting the authentication and presentation of the bill as being both lawful as to the time it was done, and as being satisfactory to him with reference to his privilege to have ten days after the final adjournment of the legislature in which to consider the bill. He approved and signed the bill before the expiration of his time limit, thereby waiving his privilege, and he is not complaining.
Where a legislative bill regular on its face has been signed by the legislative officers who are by the constitution *373mandatorily required to sign “all bills” passed by tbe legislature, and the bill is approved and signed by the Governor and by him filed in the office of the Secretary of State within the time fixed by the constitution for the Governor .to approve or disapprove it, such a bill is a “record of official acts of the legislative and executive departments of the government,” i. a law that imports verity to the courts; and in the absence of fraud duly shown, the courts have no power to annul the record or the law unless it is shown by the legislative journals that the constitution was not obeyed in passisg the bill or unless the contents of the bill do not accord with applicable provisions of the constitution that the courts must enforce. Any other rule would make the official acts of the legislative and executive departments of the government in enacting, authenticating and approving a law, rest in parol and not in official records that the constitution requires to be made of such official acts. See 77 Ohio St, 182, 82 N. E. Rep. 1072, 122 Am. St. Rep. 498.
The legislative journals show conclusively that the bill here considered was duly passed by the legislature; and in approving and signing the bill' within the time limited by the constitution, the Governor indicated that he regarded the bill as having been duly authenticated and presented to him as a legislative bill for his official consideration. The record of the Governor’s official act in approving and signing the bill imports verity to the courts, and its validity cannot be impeached on the allegation of the bill of complaint that rests in parol. These points were reserved in the former dissenting opinion.
Even if the allegations that the bill here considered was signed by the legislative officers and presented to the (3overnor the day after the .final adjournment of the leg*374islature may be enquired into by the courts and may be admitted or proven by the parties on the pleadings in this case, such matters do not render the Act invalid, when the legislative journals show that the bill was duly passed by the legislature, and the Act shows it was duly approved by the Governor as required by the constitution.
The constitution of Arkansas provides that: “Every bill which shall have passed both houses of the general assembly shall be presented to the Governor; if he approve it, he shall sign it; but if he shall not approve it, he shall return it, with his objections, to the house in which it originated * * . If any bill shall not be returned by the Governor within five days, Sundays excepted, after it shall have been presented to him, the same shall be a law in like manner as if he had signed it; unless the general assembly by their adjournment, prevent its return; in which case it shall become a law, unless he shall file the same, with his objections, in the office of the Secretary of State, and give notice, by public proclamation, within twenty days after such adjournment.”
In Monroe v. Green, 71 Ark. 527, 76 S. W. Rep. 199, the legislature adjourned April 30, 1903. On May 15th a bill that had been enrolled on May 12th was received by direction of the Governor from the Clerk of the House, but as it was not signed by the presiding officers of the legislature it was returned the next day. On May 23 the bill signed by the presiding officers of the legislature was presented to the Governor' who on the same day vetoed the bill on the ground that it was not presented to him in time. On the first presentation the bill was not authenticated to the satisfaction of the Governor and he returned it. When it was again presented to the Governor on May 23rd, the twenty days after adjournment of the legislature on *375April 30th limited by the constitution for the Governor’s action on the bill had expired and there had been no presentation of the bill duly authenticated within the time for executive action on the bill; it was vetoed by the Governor on thn ground that it was not presented to him in time, and the court held that as the bill was not presented to the Governor within the time limited by the constitution for the Governor to act on the bill, it did not become a law. This holding was proper for the reason that as there had been no presentation to the Governor of an authenticated bill until after twenty days from the adjournment of the legislature the bill could not under the constitution become a law even if it had been approved and signed by the Governor after its presentation to him, the time within which the Governor could legally or effectively either approve or disapprove the bill as expressly limited by the constitution having expired before an authenticated bill was presented to him.
In this case the Governor received the bill more than a week before the expiration of the time for executive consideration of the bill. If the Governor had duly vetoed the bill within ten days after adjournment on the ground that it had not been presented to him in time for his satisfactory consideration before the expiration of his constitutional time limit, the bill would not have become a law; but the Governor duly approved and signed the bill before the expiration of the constitutional time limit, and in doing so he waived his privilege as to .full time for executive consideration as allowed him by the constitution. See Dow v. Beidelman, 49 Ark. 325, 5 S. W. Rep. 297; Monroe v. Green, 71 Ark. 527, text 534, 76 S. W. Rep. 199; 65 L. R. A. 71; 13 Ann. Cas. 220.
In Illinois the constitution provides: ‘ ‘ Every bill having passed both. houses, shall be signed by the speakers *376thereof.” “Every bill passed by the general assembly shall, before it becomes a law, be presented to the Governor.” “Any bill which shall not be returned by the Governor within ten days (Sundays excepted) after it shall have been presented to him, shall become a law in like manner as if he had signed it, unless the general assembly shall by their adjournment prevent its return, in which ease it shall be filed with his objections in the office of the Secretary of State, within ten days after such adjournment, or become a law.” The legislature of Illinois duly passed a bill before its final adjournment on June 4, 1897. The bill was enrolled on June 10, 1897, and “was thereafter, before June 15, 1897, duly signed by W. A. Northcutt, President of the Senate, and Ed. C. Curtis, Speaker of the House of Representatives;” and “thereafter on the 15th day of June, 1897, the sa'id bill was presented to the Governor for his approval.” The Governor returned the bill to the office of the Secretary of State “without signature or approval, and without filing objections thereto or vetoing the same.” On June 16, 1897, the Supreme Court of Illinois held that the Governor had ten days, exclusive of Sundays, after' the legislature adjourned in which to veto the bill, which extended to midnight of June 16, 1897, and ordered that unless the Governor vetoed the bill before the expiration of ten days after the adjournment, exclusive of Sundays, which would be midnight of the day on which the order was made, the court would at the instance of the Attorney General issue a writ of mandamus requiring the Secretary of State to “include it in the list of session laws of the Fortieth General Assembly now being prepared by said Secretary for publication. ’ ’
The quoted provisions of the Illinois constitution are similar to those in the Florida constitution and the:decis*377ion is an express adjudication of the validity as an Act of a bill that was enrolled and signed by the legislative officers at least six days after final adjournment of the legislature, and that was not presented to the Governor until nine days, excluding Sundays, after the legislature adjourned, which was the day before the last day the Governor had in which to veto the bill.
A signing of the bill by the legislative officers is in Illinois held to be mandatory, Burritt v. Commissioners of State Contracts, 120 Ill. 322, 11 N. W. Rep. 180; Lynch v. Hutchinson, 219 Ill. 193, 76 N. E. Rep. 370; but signing after adjournment and before presentation to the Governor was sufficient in People ex rel. Akin v. Rose, 167 Ill. 147, 47 N. E. Rep. 547.
In some States the constitutions require enacted bills to be signed by the legislative officers in open session of the legislature (George Bolln Co. v. North Platte Valley Irrigation Co., 19 Wyo. 542, 121 Pac. Rep. 22, 39 L. R. A. (N. S.) 868; State ex rel. McClay v. Mickey, 73 Neb. 281, 102 N. W. Rep. 679), and some constitutions also require such signing to be noted in the journals. Hadley v. State, 22 Tex. App. 396, 3 S. W. Rep. 233; 36 Colo. 65; 118 Tenn. 1. Some constitutions expressly provide that bills passed by the legislature shall not become laws until signed by the legislative officers in open session. State ex rel. Attorney General v. Mead. 71 Mo. 266; Hammett v. McCreary, 153 Ky. 755, 156 S. W. Rep. 410. See also Nelson v. Haywood County, 91 Tenn. 596, text 599, 20 S. W. Rep. 1.
Even in some of these States a failure of the legislative journals to show such signing in open session does not affect the validity of- the enactment. In re Roberts, 5 Colo. 525; *378State ex rel. Attorney General v. Mead, supra; Home Tel. Co. v. City of Nashville, 118 Tenn. 1, 101 S. W. Rep. 770, 11 Ann. Cas. 824; Adams v. Clark, 36 Colo. 65, 85 Pac. Rep. 642. In some States the failure of one presiding officer to sign a bill does not affect its validity as law. Cottrell v. State, 9 Neb. 125, 1 N. W. Rep. 1008; Taylor v. Wilson, 17 Neb. 88, 22 N. W. Rep. 119; State ex rel. Nebraska State Ry. Commission v. Missouri Pac. R. Co., 100 Neb. 700, 161 N. W. Rep. 270; Commissioners of Leavenworth Co. v. Higginbotham, 17 Kan. 62; Douglas v. Bank of Missouri, 1 Mo. 20. But the failure of both presiding officers to sign a bill is held to be fatal where the signing is required to be done in open session. State ex rel. McClay v. Mickey, supra.
In Kansas, where the constitution provides that, ‘ ‘ Every bill and joint resolution passed by the house of representatives and senate shall within two days thereafter, be signed by the presiding officers, and presented to the Governor,” it was expressly held that “a failure of the presiding officers to sign a bill within two days after its passage does not defeat the act, nor in any manner impair its validity, if it be thereafter duly authenticated and approved by the Governor.” Aiken v. Edwards, 55 Kan. 751, 42 Pac. Rep. 366. See also 162 U. S. 547; 30 Pac. Rep. 953; 17 Kan. 62; 100 Neb. 700.
The enrolled bill in this case is signed by all the officers who are by law or rules, required to sign it. It has been approved and signed by the Governor.
In this State the constitution mandatorily provides that ‘ ‘ all bills so passed shall be signed by the presiding officer of the respective houses and. by the Secretary of the Senate and the Clerk of the House of Representatives,” but the constitution does not require such signing to be in open *379session or before adjournment, or that the signing shall be noted in the journals. In States having organic provisions similar to ours, legislative enactments are signed by the legislative officers after final adjournment of the legislature. See People ex rel. Akin v. Rose, 167 Ill. 147, 47 N. E. Rep. 547. See also Dow v. Beidelman, 49 Ark: 325, 5 S. W. Rep. 297; Houston & Texas Cent. R. Co. v. Odum, 53 Tex. 343; Lankford v. County Com’rs of Somerset County, 73 Md. 105, 22 Atl. Rep. 412; 11 L. R. A. 491; 71 Ark. 527.
Signing bills by the legislative officers is not a-part of the passage of the bills but is for purposes of identification and authentication. See State ex rel. Attorney General v. Green, 36 Fla. 154, text 173, 18 South. Rep. 334; Lewis’ Sutherland Stat. Construction (2nd Ed.) Sec. 56; 55 Kan. 751.
The constitution contemplates the passage of bills up to the time of final adjournment of the legislature, and it does- not require bills that are passed to be authenticated by the signing of such bills by the legislative officers before adjournment, or that such bills shall be presented to the Governor before adjournment of the legislature. This has been expressly held in States where the constitutional provisions are similar to those in Florida. See Dow v. Beidelman, 49 Ark. 325, 5 S. W. Rep. 297; Lankford v. County Com’rs of Somerset County, 73 Md. 105, 22 Atl. Rep. 412, 11 L. R. A. 491; People ex rel. Akin v. Rose, 167 Ill. 147, 47 N. E. Rep. 547; Monroe v. Green, 71 Ark. 527.
Chapter 7346 Laws of Florida provides for enrolling bills after their passage and “before they shall be presented to the Governor.” To do this requires time, and where there are a great many bills passed just in the *380closing hours of the session, more time would likely be required than would be allowed, if all bills were required to be actually presented to the Governor before the adjournment of the session. Lankford v. County Com’rs of Somerset County, 73 Md. 105, text 112, 22 Atl. Rep. 412, 11 L. R. A. 491.
In Dow v. Beidelman, 49 Ark. 325, text 334, 5 S. W. Rep. 297, it is held that nothing in the State constitution “implies that all bills must be transmitted to the Governor before the adjournment of the Assembly. He is prevented by the adjournment from returning the bill, whether the bill is in his hands before it adjourns or reaches his hands afterwards. The term of members does not expire when it adjourns, nor do all the functions and powers of its officers then cease. It may often happen, in the case of bills passed in the closing hours of a session, that there is not sufficient time to enroll them properly and present them to the executive, before an adjournment takes place. The effect is not that, under the circumstances, the bill fails to become a law. Our constitutional provision differs materially in this respect from Section 7 of Article 1 of the constitution of the United States.”
The constitution provides that “The vote on the final passage of every bill or joint resolution shall be taken by yeas and nays, to be entered on the journals of each house. * * * A majority of the members present in each house shall be necessary to pass every bill or joint resolution. All bills or joint resolutions so passed shall bo signed by the presiding officer of the respective houses and by the Secretary of the Senate and the Clerk of the House of Representatives.” The courts have no power to add to the constitution a provision that the signing of bills by the legislative officers shall be “in open session,” or “before final adjournment.” The signing of the bill in *381this case by the officers “of the respective houses” complied with the constitution and satisfied the Governor, who approved and signed the bill as authenticated and presented to him. The signing is by the constitution required to be done by the legislative officers “of the respective houses,” not by the legislative officers' in the respective houses.
The President of the Senate is the presiding officer of the Senate, and the Speaker of the House is the presiding officer of the House. They continue as such until their terms expire or their successors are elected, even though the legislature is in adjournment. See Sec. 6, Art. Ill; Sec. 19, Art. IV Constitution. The legislature by Acts and-Resolutions provide duties and compensation for the Secretary of the Senate and Clerk of the House of Representatives after adjournment of the legislature. Sec. 94 Rev. Gen. Stats. 1920; Sec. 2 Chap. 8408 Acts 1921; Senate Con. Res. 29, p. 461, Acts 1921.
The legislative rules do not forbid the signing by the legislative officers after -adjournment of bills that have duly passed both houses; and even if the rules did so forbid, they would be inoperative because in conflict with the express command of the constitution that ‘ ‘ all bills so passed shall be signed by the presiding officer of the respective houses,” etc., without limitation as to the time and place of such signing, the signing being not a part of the passage of bills, but the prescribed means of authenticating all bills that are duly passed as shown by the legislative journals. The mandatory duty 'of the stated legislative officers to sign “ail bills” that have been duly passed continues until such duty is properly performed by the due authentication of all duly passed bills in time to afford the Governor an opportunity to exercise his au*382thority to approve or to veto the bills as provided by the constitution.
The constitution also provides that “Every bill that may have passed the legislature shall, before becoming a law,-be presented to the Governor.” The courts have no power to add to the constitution a provision that such bills shall be presented to the Governor “by the legislature while in session.” In this case the bill “before becoming a law” was “presented to the Governor,” to his satisfaction, for he approved ,and signed it, thereby making it a law on June 10, 1921, the bill having duly passed the legislature. The constitution expressly provides that the Governor -shall have ten days after final adjournmént of the legislature to act upon bills where because of the adjournment the Governor is prevented from returning the bill to the legislature “within five days after it shall have been presented to ” him. Additions can'be made to the constitution only as provided in its Article XVII. See Crawford v. Gilchrist, 64 Fla. 41.
' The constitution provides that when a bill has been duly passed by the legislature and duly approved and signed by the Governor, it shall be a law; and, no fraud being involved, when an Act is so passed and approved and signed and placed in the proper custody, the courts have no power to nullify the Act on the ground that it was enrolled and signed by the legislative officers and presented to the Governor the day after the adjournment of the legislature, when the 'constitution does not require duly passed bills to be signed by the legislative officers in open session or before final adjournment, and does not make such signing in' open session a prerequisite to the effectiveness of the Act and'does not require such bills to be presented to the Governor before adjournment; but the con*383stitution merely requires such a bill so passed to be signed by tbe legislative officers who continue in office after adjournment, and merely requires the bill to be presented to the Governor before it becomes a law, the Governor having ten days after adjournment to approve or veto the bill, and the constitution providing that when a bill has been passed by the legislature and approved and signed by the Governor, it shall be a law. See People ex rel. Akin v. Rose, supra; Dow v. Beidelman, 49 Ark. 325, 5 S. W. Rep. 297; Lankford v. County Com’rs of Somerset County, 73 Md. 105, 22 Atl. Rep. 412.
The Governor approved and signed the bill before the. expiration of ten days allowed him after the adjournment of the legislature, thereby waiving the latter part of the time limited; and by considering and approving the bill he likewise waived the first part of the time allowed him, if the bill was not presented to him until one day after the adjournment of the legislature. See Hunt v. State, 72 Ark. 241, 79 S. W. Rep. 769, 65 L. R. A. 71, 105 Am. St. Rep. 34, 2 Ann. Cas. 33; Dow v. Beidelman, 49 Ark. 325; 13 Ann Cas. 220.
In Hunt v. State, 22 Tex. App. 396, 3 S. W. Rep. 233, the only case cited in the first main opinion, the constitution provided that “The presiding officer of each house shall, in the presence of the house over which he presides, sign all bills and joint resolutions passed by the legislature, after' their titles have been publicly read before signing shall be entered on the journals. ’ ’ The fact of the signing of the bill in that cese by the presiding officer of the Senate was not entered upon the-journals of .the Senate, and the Act was for that reason held to be invalid. The contrary was held in Home Tel. Co. v. City of Nashville, 118 Tenn 1, 101 S. W. Rep. 770, 11 Ann. Cas. 814; State ex rel. Attorney General v. Mead, 71 Md. 266; Adams v. *384Clark, 36 Colo. 65, 85 Pac. Rep. 642; In re Roberts, 5 Colo. 525.
The Hunt case cited above is not authority for declaring this Act to be invalid. See People ex rel. Akin v. Rose, 167 Ill. 147, 47 N. E. Rep. 547, where a bill was enrolled and signed and presented to the Governor after the final adjournment of the legislature, under organic provisions as to the signing of bills by the legislative officers and as to the presentation of bills, to the Governor that are similar to those in this State. In Iowa a duly authenticated enr rolled bill proves itself, and as a bill was. not signed by the Speaker it was held to be inoperative. 169 Iowa 148, 151 N. W. Rep. 81. But see 100 Neb. 700; 17 Kan. 62; 55 Kan. 751.
In this case the bill is signed by all the officers who are by the constitution or the legislative rules required to sign it, dnd it was duly authenticated by the Governor. It is in all respects regular on its face. No fraud or miseon: duct of any kind is suggested. .The Governor and the legislative officers obeyed the constitution as it is written. The Florida constitution does not require the legislative officers to sign bills in open session, or before the adjournment of the legislature, or that the bills shall be presented to the Governor before final adjournment of the legislature. The courts have no power to add such a requirement. See 104 Ark. 583; 117 S. W. Rep. 544; 81 N. J. L. 613, Ann Cas. 1912D 329; 12 C. J. 704; 154 N. W. Rep. 1087, L. R. A. 1917D 15, 26; 89 Ark. 513; 176 Ind. 166; Cooley’s Const. Lim. (7th Ed.) p. 89; 117 U. S. 567, 579; 142 Wis. 320, 20 Ann. Cas. 633. The constiution merely provides that “all hills” that are duly passed “shall he signed” by the designated legislative oficers. This is a mandatory duty; and as the time and manner of its performance are not prescribed by the constitution, the duty continues until *385properly performed. The constitution also provides that when a bill has been passed by the legislature and approved-and signed by the Governor it shall be a law.
The Florida constitution does not make the signing of a bill by the legislative officers in open session a prerequisite to the validity of the bill as a law, as do the constitutions of Tennessee, Missouri, Kentucky, and perhaps North Carolina. The intent of a constitution is shown by the words that are used therein. The courts have no power to add provisions to the constitution.
It being shown by the legislative journals that the bill here considered was duly passed by the House May 28, 1921, and by the Senate June 2, 1921, in the manner required by the constitution, and that the legislature adjourned sine die June 3rd, 1921, and it appearing by the enrolled bill that all of the legislative officers whose duty it was to do so have signed the bill pursuant to the mandatory requirement of the constitution that “all bills” passed by the legislature “shall he signed” by them, and the Governor having approved and signed the bill on June 10, 1921, as provided by the constitution, and filed it in the office of the Secretary of State, the courts have no power to nullify the law that was duly passed by the legislature and approved by the Governor, the two constituting the legislative and executive departments of the government, upon the allegations of matters that rest in parol, or by applying limitations upon the authority and duty of the officers of such departments, when such limitations are not contained in the constitution. No authority is shown for doing so.
As is clearly shown by the discussion in the main opinion, the contents of the enrolled bill do not violate organic law as alleged.
*386Upon an inspection of the enrolled bill and a consideration of the controlling-provisions of the State and Federal Constitutions, it appears that the several assertions of invalidity of the enrolled bill as a statute, predicated upon the allegations as to both the enactment and the contents of the enrolled bill, are not sustained as matters of pleading and of law; therefore, the demurrer to the bill of complaint was well taken.
West, J., concurs.